Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 6/29/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PG Publication 2020/0160597).

a method for refining poses (the current pose may be computed using an iterative closest point process that takes as input the current depth map and a corresponding depth map rendered 214 from the current 3D model 208 [0037]), the method comprising:
	a) receiving a plurality of poses (compute camera pose using current depth map 204, Fig. 2) each associated with one of a plurality of captured depth images (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]; current depth map [0037]), wherein each of the plurality of captured depth images (a depth camera which is arranged to capture sequences of depth images [0033]) is associated with one of a plurality of captured depth maps (depth image = depth map frame [0033]);
	(b) performing volumetric reconstruction (integrate current depth map into dense 3D model, 206, Fig. 2, [0036]) for the plurality of (depth map from a stream of depth maps [0036]) poses (current pose from current depth map [0037]) to produce a polygonal mesh (depict exterior surface [0030], e.g., polygonal mesh [0141]) corresponding to a global geometry (rotation and Translation of depth camera relative to real-world coordinates [0038]);
	(c) rendering a depth map (corresponding depth map rendered 214 from current 3D model, Fig. 2 [0037]) associated with each of the plurality of poses (current pose [0037]);
	(d) aligning (iterative closest point [0037]) each rendered depth map (corresponding depth map rendered 214 from current 3D model [0037]) associated with each of the plurality of poses (compute current pose [0037];) to each captured depth map (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]) of the plurality of captured depth maps (stream of depth maps [0036]) to provide refined poses (compute 204 current pose of mobile capture device [0037]);
	and (e) iterating on (b) (integrate current depth map into 3D model 206, Fig. 2), (c) (render 214, Fig. 2), and (d) (iterative closest point [0037]) using the refined poses (camera pose based on rendered depth map, Fig. 2) for a predetermined number of iterations (feedback loop from 3D model to compute camera pose, Fig. 2; coarse to fine voxel resolution, e.g., three levels, Figs. 3, 4, 6, [0046]-[0073]).

	Regarding Claim 2, Chen (US PG Publication 2020/0160597) discloses the method of claim 1, wherein performing volumetric reconstruction (integration [0036]) comprises:
	performing volumetric fusion (integration means fusing current depth map with dense 3D model [0036]);
	and extracting the polygonal mesh (get data from the model, e.g. for constructing a polygon mesh [0141]).

	Regarding Claim 4, Chen (US PG Publication 2020/0160597) discloses the method of claim 2, wherein performing volumetric fusion (integration [0036]) comprises fusing each captured depth map (fusing current depth map [0036]) associated with each of the plurality of poses (stream of depth maps [0036]; current pose from current depth map [0037]) into a truncated signed distance function (each voxel stores a numerical value which is a truncated signed distance function value [0041]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Curless (NPL, “A Volumetric Method for Building Complex Models from Range Images,” ACM 1996).

	Regarding Claim 3, Chen (US PG Publication 2020/0160597) discloses the method of claim 2.
	Chen does not explicitly disclose, but Curless teaches wherein performing volumetric reconstruction further comprises performing volumetric hole filling (hole filling, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the reconstruction of Chen with a hole-filling stage because Curless teaches that unseen portions of the surface will appear as holes, which are esthetically unsatisfying and can present a stumbling block for subsequent algorithms that operate on continuous meshes (Section 4 first paragraph). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Lorensen (NPL, “Marching Cubes: A high resolution 3D surface reconstruction Algorithm,” ACM 1987).

	Regarding Claim 5, Chen (US PG Publication 2020/0160597) discloses the method of claim 4, wherein extracting the polygonal mesh (constructing a polygon mesh [0141]) comprises converting the truncated signed distance function (data from the model [0141]; e.g. hierarchical data structure of the signed distance function [0043]) into a mesh (constructing a polygon mesh [0141]).
Chen does not explicitly disclose but Lorensen teaches that the mesh is a triangle mesh (triangle models, Abstract).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the polygon mesh of Chen as a triangle mesh because Lorensen teaches a high resolution 3D surface construction algorithm that produces a triangle mesh of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 

	Regarding Claim 6, Chen (US PG Publication 2020/0160597) discloses the method of claim 2.
	Chen does not explicitly disclose, but Curless teaches wherein extracting the polygonal mesh (surface, Abstract, Section 1) comprises applying marching cubes (Marching Cubes, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the mesh of Chen using Marching Cubes because Lorensen teaches that it is a high resolution 3D surface construction algorithm that produces a triangle models of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu, Stephen Charles et al. US 20050243323 A1 Method and apparatus for automatic registration and visualization of occluded targets using ladar data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485